Citation Nr: 0316335	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease with diverticulitis, currently rated 20 percent 
disabling.

2.  Propriety of an August 1999 rating decision which reduced 
the evaluation assigned to fundus flavimaculitis with light 
perception only of the left eye from 90 percent to 60 percent 
effective November 1, 1999.

3.  Whether there was clear and unmistakable error in a 
rating decision dated September 22, 1989 which granted the 
veteran an increased evaluation, from 60 percent to 90 
percent, for fundus flavimaculitis (with light perception 
only) of the left eye.

4.  Whether there was clear and unmistakable error in a 
rating decision dated June 12, 1996 which denied the 
veteran's claim for a total rating for individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Specifically, the veteran is 
appealing the following RO decisions:

[1.]  A September 1998 rating decision which 
granted an increased evaluation, from 
noncompensable to 20 percent, for peptic ulcer 
disease with diverticulitis.

[2.]  An August 1999 rating decision which reduced 
the evaluation assigned to fundus flavimaculitis 
(with light perception only) of the left eye from 
90 percent to 60 percent effective November 1, 
1999.

[3.]  A December 2002 decision which determined 
that there was no clear and unmistakable error in a 
rating decision dated September 22, 1989 which 
granted the veteran an increased evaluation, from 
60 percent to 90 percent, for fundus flavimaculitis 
(with light perception only) of the left eye, and 
no clear and unmistakable error in a rating 
decision dated June 12, 1996 which denied the 
veteran's claim for a TDIU.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

Our review of the veteran's claims file indicates that the RO 
has not provided the veteran with express notice of the 
provisions of the VCAA.  In correspondence dated March 2003, 
the Board sent notice of the VCAA to the veteran pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid.  Prior to this Federal Circuit 
decision, the Board had relied upon 38 C.F.R. § 19.9(a)(2) to 
provide a basis in which to allow it to provide notice of the 
VCAA to the veteran in situations where the RO had failed to 
do so.  In view of the aforementioned court case, however, 
any Board correspondence to the veteran discussing the VCAA 
is inadequate for purposes of satisfying the notification 
requirements of the VCAA.  (See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).)  Therefore, this case must be 
remanded to the RO so that the veteran may be notified of the 
VCAA.  

In addition, we note that the most recent medical examination 
which addressed the severity of the veteran's peptic ulcer 
disease with diverticulitis was conducted in July 1998, 
approximately five years ago.  In view of the age of this 
examination report, we find that the veteran should be 
scheduled for a new medical examination so that a 
contemporaneous picture of his gastrointestinal disability 
may be obtained.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Further, a review of the claims file shows that in December 
2002, the RO determined that there was no clear and 
unmistakable error (CUE) in a rating decision dated September 
22, 1989 which granted the veteran an increased evaluation, 
from 60 percent to 90 percent, for fundus flavimaculitis 
(with light perception only) of the left eye, and no clear 
and unmistakable error in a rating decision dated June 12, 
1996 which denied the veteran's claim for a TDIU.  Although 
these determinations were communicated to the veteran in a 
Statement of the Case, this was the first instance in which 
these issues were addressed by the RO.  Thereafter, a VA Form 
1-646 was received by the RO in January 2003 which contained 
statements from the veteran's representative which are, in 
essence, timely Notices of Disagreement with the RO's 
December 2002 decision which found no CUE with the prior 
rating decisions of September 1989 and June 1996.  (See 38 
C.F.R. §§ 20.201, 20.302 (2002).)  

The filing of a Notice of Disagreement initiates the appeal 
process, which requires the issuance of a Statement of the 
Case.  The December 2002 Statement of the Case addressing 
these CUE matters, insofar as it pre-dates the Notice of 
Disagreement, cannot serve as a proper Statement of the Case 
for purposes of perfecting an appeal of those matters.  
Accordingly, the RO must furnish the veteran with a Statement 
of the Case as to the CUE claims concerning the prior rating 
decisions of September 1989 and June 1996.  Under the 
jurisprudence of the United States Court of Appeals for 
Veterans Claims, the Board is obligated to remand this 
matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must issue a Statement of the Case, 
containing all applicable laws and regulations, as 
to the issues of whether there was CUE in a rating 
decision dated September 22, 1989 which granted the 
veteran an increased evaluation, from 60 percent to 
90 percent, for fundus flavimaculitis (with light 
perception only) of the left eye, and whether there 
was CUE in a rating decision dated June 12, 1996 
which denied the veteran's claim for a TDIU.  
Further, the veteran should be advised that, if he 
wishes the Board to address this claim, he must 
submit a timely substantive appeal in response to 
the statement of the case.  

2.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, if any, 
that the veteran is expected to provide in support 
of his claims for an increased rating for peptic 
ulcer disease with diverticulitis and restoration 
of a 90 percent rating for fundus flavimaculitis 
(with light perception only) of the left eye and 
the evidence, if any, that the RO will obtain for 
him.  

3.  The RO should schedule the veteran for a 
medical examination to assess the current severity 
of the veteran's service-connected peptic ulcer 
disease with diverticulitis.  

4.  After obtaining any evidence identified by the 
veteran or allowing him an appropriate response 
period, the RO should readjudicate the claim of 
entitlement to an increased evaluation in excess of 
20 percent for peptic ulcer disease with 
diverticulitis, and the issue of whether the August 
1999 rating decision, which reduced the evaluation 
assigned to fundus flavimaculitis (with light 
perception only) of the left eye from 90 percent to 
60 percent effective November 1, 1999, was proper.  
If any benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
with a Supplemental Statement of the Case 
discussing the pertinent evidence and laws and 
regulations with respect to the issue(s).  
Thereafter, the case should be returned to this 
Board for further appellate review, if in order.  

No action is required of the veteran until further notice, 
and the Board intimates no opinion, either legal or factual, 
as to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


